Mr. Justice Fisher
delivered the opinion of the court.
This suit was founded upon a promissory note, given by the plaintiff in error to the defendant in. error.
The defendant below introduced a witness to prove that the note was given for an improvement on public land, and was therefore void.
The witness proved that- about two months before the note " was given, Adcock proposed to sell to Holton a certain improvement on public land; that the proposition was not accepted ; that about the date of the note Adcock removed from the public land, when Holton took possession of it. Witness knew of no other transactions between the parties, and was acquainted with the defendant’s affairs.
All this may be true, and still the note may not have been given for the improvement on the public land, or the land itself may, in the two months intervening the proposition, which was not accepted, and the trade, have been, entered by-Adcock. The evidence is only circumstantial; and by no means conclusive. The jury having found against it we do not feel at liberty to disturb their verdict.
Judgment affirmed,